 
 
I 
112th CONGRESS 2d Session 
H. R. 4088 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2012 
 Mr. Quayle introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the securities laws to establish certain thresholds for shareholder registration, and for other purposes. 
 

1.Short titleThis Act may be cited as the Capital Expansion Act. 
2.Shareholder registration threshold 
(a)Amendments to section 12 of the Securities Exchange Act of 1934Section 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended— 
(1)in paragraph (1)— 
(A)by striking $1,000,000 both places it appears and inserting $10,000,000; 
(B)in subparagraph (A), by striking ; and and inserting a semicolon; 
(C)in subparagraph (B), by striking the comma at the end and inserting ; and; and 
(D)by inserting after subparagraph (B) the following: 
 
(C)in the case of an issuer that is a bank or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), not later than 120 days after the last day of its first fiscal year ended after the effective date of this subsection, on which the issuer has total assets exceeding $10,000,000 and a class of equity security (other than an exempted security) held of record by 2,000 or more persons,; and 
(2)in paragraph (4), by striking three hundred and inserting 300 persons, or, in the case of a bank, as such term is defined in section 3(a)(6), or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons. 
(b)Amendments to section 15 of the Securities Exchange Act of 1934Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the third sentence, by striking three hundred and inserting 300 persons, or, in the case of bank or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons. 
3.RulemakingNot later than 1 year after the date of enactment of this Act, the Securities and Exchange Commission shall issue final regulations to implement this Act and the amendments made by this Act. 
 
